DETAILED ACTION
Responsive to the claims filed December 11, 2019. Claims 1-20 are pending. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-10, 12-14, and 17-18 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Simoncini et al (US 2021/0124961). 
As per claim 1, Simoncini et al teach a method comprising: 
receiving a request from a vehicle to perform a computing task (see at least paragraph [0013]) fig 1A); selecting a machine learning model from among a plurality of machine learning models based at least in part on the request; and predicting an amount of computing resources needed to perform the computing task using the selected machine learning model (see at least paragraphs [0039, 0045, 0077]).  
As per claim 2, Simoncini et al teach allocating the amount of computing resources equal to the amount of computing resources predicted to be needed to perform the computing task (see at least paragraph [0025]).  
As per claim 3, Simoncini et al teach receiving, from the vehicle, information about a driving state of the vehicle; and selecting the machine learning model based at least in part on the driving state of the vehicle (see at least paragraphs [0034, 0012]).  
As per claim 4, Simoncini et al teach wherein the information about the driving state of the vehicle comprises a speed of the vehicle (see at least paragraphs [0034, 0012]).
As per claim 5, Simoncini et al teach receiving, from the vehicle, information related to the computing task; and selecting the machine learning model based at least in part on the information related to the computing task; wherein the information related to the computing task comprises one or more of: a size of the computing task (see at least paragraphs [0009, 0039]; limited computing resources to perform task) ; a deadline of the computing task; an application type of the computing task; a frequency of the computing task; and whether the computing task is deadline sensitive.
As per claim 6, Simoncini et al teach determining whether a current allocation of resources is sufficient for performing the computing task; in response to the current allocation of resources being not sufficient for performing the computing task, allocating additional resources for performing the computing task; and in response to the current allocation of resources being sufficient for performing the computing task, reallocating currently allocated resources that are not needed for performing the computing task to another resource provider in a second region (see at least paragraphs [0058-0062], fig 2; cloud computing allows for computer resource flexibility) .  
As per claim 7, Simoncini et al teach, wherein the frequency of the computing task comprises a time based generation frequency (limitation met by the selection of the alternation option in claim 5).  
As per claim 8, Simoncini et al teach wherein the frequency of the computing task comprises a mileage based generation frequency (limitation met by the selection of the alternation option in claim 5).    
As per claim 9, Simoncini et al teach wherein the frequency of the computing task comprises a velocity based generation frequency (limitation met by the selection of the alternation option in claim 5).  
As per claim 10, Simoncini et al teach wherein the frequency of the computing task comprises a non- periodic generation frequency (limitation met by the selection of the alternation option in claim 5).  
As per claim 11, Simoncini et al teach further comprising: performing the computing task; determining an amount of resources consumed while performing the computing task; and updating training data for the selected machine learning model based on the amount of resources consumed while performing the computing task.  
Claims 12-14 and 17-18 contain similar limitations as the claims above and therefore are rejected under similar rationale. 
Allowable Subject Matter
Claims 11, 15, 16, 19, and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ramsey Refai whose telephone number is (313)446-4867. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elaine Gort can be reached on (571) 272-6781. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RAMSEY REFAI/Primary Examiner, Art Unit 3661